Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: “128” in [0030], line 5, reference character “128” being mentioned as included in FIG.1; however, the reference character has no corresponding drawing nor indication in any of the drawings. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The abstract of the disclosure is objected to because:
Page number at the bottom of abstract page “-44-” should be taken out or changed to “-1-,“
Paragraph number “[00203]” should be taken out,
Second to last line, “EDS” should be given a definition or complete words of the term.  
Correction is required.  See MPEP § 608.01(b).
The disclosure is objected to because of the following informalities:	
[0034], line 1, reference character “300” should be changed to “200,”
[0043], line 1, reference character “302” should be changed to “202,”
[0048], line 12, “computer*” should be changed to “computer,”
[0065], line 3, “a first instance of image data 502, and a first instance of image data 502” should be changed to “a second instance of image data 504, and a third instance of image data 506,”
[00138], line 1, “EHS” should be changed to “EDS”
Appropriate correction is required.
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: 
[0020], line 8, “EM” has no definition nor antecedent, for purpose of examination and understanding of the disclosed invention, examiner has interpreted EM to be electron microscopes based on context of the paragraph.
Claim Objections
Claims 2-4, 17-19 are objected to because of the following informalities:  
Claims 2-4, 17-19, “The method claim…” should be changed to “The method of claim…,”
Page numbers should be corrected. 
 Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5, 10-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hendrich (US 2010/0038534 A1.
Regarding claim 1, Hendrich discloses a method for performing HDR charged particle analysis using clustering processes ([0031] discloses using tone-mapping method, which is a segmenting/clustering technique according to paragraph 0029 [local filters are applied to segment the image data into regions], results in a greater dynamic range of the medium; moreover, [0015] discloses the data sets are acquired using particle beam/ charged particles), the method comprising: accessing first image data for a first image of a region of a sample, the first image data having been obtained by a charged particle microscope ([0027], lines 1-6, the controller is configured to acquire two or more data sets, consecutively for a region of a sample/object; moreover, lines 17-19 discloses the two data sets acquired represent electron microscopic images; in the case of acquiring two data sets, one can be understood as the first image data and the next one of the consecutive acquisition can be understood as the second image data as claimed), and the first image data having been obtained with a first parameter configuration ([0027], lines 7-10 discloses acquisition of the data sets includes changing of the parameter settings); accessing a second image data for a second image of the region of the sample, the second image data having been obtained by the charged particle microscope system, and the second data having been obtained with a second parameter configuration that is different from the first parameter configuration ([0027], lines 7-10 discloses acquisition of the data sets includes changing of the parameter settings; moreover, [0028], lines 1-5 discloses changing of parameters in between the acquisition of consecutive data sets such as, changing in voltage amplification); generating an HDR charged particle microscopy data structure using the first image data and the second image data ([0029] discloses the acquired data sets, which store detect electron intensity amounts, can be converted into brightness values for an image representation using tone-mapping of step 211 in FIG. 3; moreover, [0031] discloses that tone-mapping results in the image data having a greater dynamic range for the image representation; the image data can be understood as the HDR charged particle microscopy data structure in the claim); and identifying one or more features of the sample based on the HDR charged particle microscopy data structure ([0031] discloses based on the greater dynamic range representation of the data, a better perceptibility of structures can be resulted; moreover, [0003], last 4 lines, discloses features of the object derived from the displayed image can be taken for further processing).
Regarding claim 2, Hendrich discloses the method of claim 1, wherein constructing the HDR charged particle microscopy data structure comprises: converting the first image data into a first charged particle image ([0029], lines 1-7 discloses the acquired data sets, represented in intensity signals of electron intensities, can be converted into brightness values/pixel values; “data set represented in electron intensities” is analogous to “image data” in the claim since the application’s disclosed invention teaches image data is emission data of the detected deflection in paragraph 0022 lines 5-6; brightness value indicating pixel values or image elements based on [0025] lines 7-12, therefore inherently represents an image); converting the second data into a second charged particle image (0029], lines 1-7, and [0022], lines 5-6, disclose the acquired data sets as previously discussed, the first data set of the reference is the first image data of the claim, and its corresponding image data where intensities are converted into brightness values/pixel values is the first image and the next consecutive data set is the second image data and its image data is the second image); and applying an HDR algorithm to the first image and the second image to generate an HDR charged particle image ([0032] discloses acquiring plurality of data sets can be performed together with the tone-mapping method for the image representation; acquiring of data sets and perform tone-mapping to result in a greater dynamic range can all together be understood as the process of HDR algorithm).
Regarding claim 3, Henrich discloses the method of claim 2, wherein generating the HDR image comprises: generating a first mask that identifies the important regions of the first image (FIG. 2 shows the image data 121, derived from data sets 101, 105 and 107, the image data 121 shows different image data with different masked areas/regions by filtering according to 0029 in lines 1-7; moreover, [0042] discloses that the image data 121 can be obtained directly from the data sets 101, 105 and 107 without having to go through an intermediate data set 111 in FIG. 2; therefore, this covers the instances of when the image data 121 in FIG 2 showing three pixel data sets/images , each corresponds to each of the data sets 101, 105, 107; therefore, the image 125 of image data 121 can be understood as the first mask image of the first image 105); generating a second mask that identifies the important regions of the second image ([0042] discloses that the image data 121 in FIG. 2 as previously discussed; therefore, the image 127 of the image data 121 can be understood as the second mask image of the second image 107); and generating the HDR based on the first mask and the second mask (FIG. 2 image data 121 includes the mask images; therefore the image data 121 is generated based on the mask images; moreover, [0029] discloses a filtering step is part of tone-mapping process, which is done on the image data to obtain important regions of the image as illustrated in FIG. 2; moreover, [0031] discloses that tone-mapping results in the image data having a greater dynamic range for image representation).

    PNG
    media_image1.png
    820
    568
    media_image1.png
    Greyscale

Regarding claim 4, Hendrich discloses the method of claim 1, wherein constructing the HDR charged particle microscopy data structure comprises generating a multidimensional data structure, where individual values from each image are stored in the multidimensional data structure in association with corresponding pixel locations ([0033] discloses the data set can be arranged in two or more-dimensional array according to FIG. 2; moreover, FIG. 2 shows the image data 121 is obtained based on the data sets 103, 105 and 107 which also has the same dimension as the data sets, FIG. 2 also shows 123, 125, 124, 127 in the images are pixel locations according to [0038]).
Regarding claim 5, Hendrich discloses the method of claim 4. wherein identifying the one or more features of the sample comprises applying a segmentation algorithm to the multidimensional data structure (FIG. 2 shows the tone-mapping method is performed on the image data 121 to segment the image data, which are then to obtain features for further processing based on [0003]).
Regarding claim 10, Hendrich discloses the method of claim 1, wherein the difference between the first parameters and the second parameters comprises a difference in contrast, brightness, beam strength, beam type, gamma, and/or a combination thereof ([0008] discloses at least one parameter setting is changed between the acquiring of the data sets, which means at least one or a combination thereof as claimed; moreover, [0009] shows some of the settings that can be changed such as, a setting of an amplification of a photo-multiplier accounts for brightness adjustment in detection, which can be understood as a difference in brightness as claimed; moreover, a setting in beam current can account for creating different beam types such as primary electron beam or secondary electron beam or extended electron beam such as, according to [0021] controlling current can result in an extended primary electron beam, which can be understood as a difference in beam type as claimed; [0028], lines 16-22, discloses a setting of beam energy can also be a parameter, which can be understood as beam strength as claimed).
Regarding claim 11, Hendrich discloses the method of claim 1, wherein the first image data and the second image data were acquired by the charged particle microscope in sequence, and wherein between acquisition of the fist image data and acquisition of the second image data the configuration of the charged particle microscope is changed from the first parameters to the second parameters ([0027] discloses the acquisition of data sets is done consecutively and the parameter of the acquiring of data sets is changed in between, consecutive acquisition of data can be understood as acquiring image data in sequence as claimed).
Regarding claim 12, Hendrich discloses the method of claim 1, wherein the first image data and the second image data were acquired in parallel ([0023] discloses the system can have one or more detectors to detect secondary electron beam and a primary electron beam, both being produced simultaneously and detected by different detectors based on [0022]; the multiple detectors detecting electron beam at the same time indicates that the data sets are being acquired in parallel; this implies that at least two data sets being acquired in the same acquisition, therefore the data set acquired by the primary beam detector can be understood as the first image data and the second data set acquired by the secondary beam detector can be understood as the second image data).
Regarding claim 13, Hendrich discloses the method of claim 1, further comprising accessing a third image data for a third image of the region of the sample, the third image data having been obtained by the charged particle microscope system ([0027], lines 1-6, the controller is configured to acquire two or more data sets, consecutively, for the region; moreover, lines 17-19 discloses the three data sets acquired represent electron microscopic images; in the case of acquiring three data sets, one can be understood as the first image data and the consecutive next one can be understood as the second image data, and the last data set can be understood as the third image data as claimed, FIG. 2 above also displays three data sets 103, 105 and 107), the third data having been obtained with a third parameter configuration that is different from the first parameter configuration and the second parameter configuration ([0027], lines 7-10, discloses acquisition of the data sets includes changing of the parameter settings; moreover, [0028], lines 1-5 discloses changing of parameters in between the acquisition of consecutive data sets such as, changing in voltage amplification), and wherein generating the HDR charged particle microscopy data structure is further performed using the third image data ([0029] discloses the acquires data sets can be converted into brightness values for the image representation using tone-mapping of step 211 in FIG. 3; moreover, [0031] discloses that tone-mapping results in the image data having a greater dynamic range for image representation; the image data 121 in FIG. 2 can be understood as the HDR charged particle microscopy data in the claim).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Christian Hendrich (“US 2010/0038534 A1” hereinafter as “Hendrich”) in view of Manuel Amthor (“US 2022/0076395 A1” hereinafter as “Amthor”)
Regarding claim 6, Hendrich discloses the method of claim 5; however, Hendrich does not explicitly disclose wherein the segmentation algorithm further generates the HDR pixel values for individual pixel locations for the HDR charged particle image based on additional values associated with additional pixel locations surrounding the corresponding individual pixel locations.
In the same field of high dynamic range image processing (Amthor [0006]), Amthor discloses a segmentation algorithm generates the HDR pixel values for individual pixel locations for the HDR charged particle image based on additional values associated with additional pixel locations surrounding the corresponding individual pixel locations ([0032] discloses a region within an image, each pixel within this region can be allocated a same coefficient, the pixel and its coefficient are then incorporated in the HDR image; moreover, based on [0031] this is done for all regions of the images; therefore, each pixel in a region can be understood as an individual pixel location of individual pixel locations based on the additional values associated with the additional pixel locations surrounding the corresponding individual pixel locations, the additional values are the coefficients of each of the pixel being the same within the same region; furthermore, [0033] discloses a method of blending the coefficients of adjacent semantic regions, which can then account for pixels being near boundaries of different regions, can also have additional surrounding pixel locations from the adjacent regions, and the coefficients calculated this way can be different in value within the same region near the boundaries to demonstrate soft transitions between regions).
Thus, it would have been obvious for a person of ordinary skill in the art before the effective filing date to modify Hendrich’s method to perform the segmentation method to generate an HDR image by processing each pixel value of the image based on surrounding pixels and their values as taught by Amthor to arrive at the claimed invention discussed above. Such a modification is the result of combing prior art elements according to known methods to yield predictable results. The motivation for the proposed modification would have been to generate an HDR data/image which takes in account the surrounding pixels to demonstrate soft transition between regions within the HDR image based on Amthor’s [0033].
Regarding claim 7, Hendrich discloses the method of claim 5; however, Hendrich does not explicitly discloses wherein the segmentation algorithm generates the HDR pixel values based on pixel values having an associated weight at or above a threshold value.
In the same field of HDR processing (Amthor [0006]), Amthor discloses a segmentation algorithm to generate the HDR pixel values based on pixel values having an associated weight at or above a threshold value ([0034] discloses the set coefficients discussed above in claim 5 can be used as weights during the combination of the raw images into the HDR image; lines 9-10 further discloses that the values have to be in valid range which indicates that there is a predetermined value range or at least a threshold value; moreover, lines 10-12 discloses weights of zero is not incorporated in the HDR image which also indicates a threshold for incorporation of the image).
Thus, it would have been obvious for a person of ordinary skill in the art before the effective filing date to modify Hendrich’s method to perform the segmentation method to generate an HDR image by processing pixel values of the image based on weight values at or above a certain threshold by Amthor to arrive at the claimed invention discussed above. Such a modification is the result of combing prior art elements according to known methods to yield predictable results. The motivation for the proposed modification would have been to generate an HDR data/image which takes in account the pixel values with weights associated with them to enhance dynamic of the image by assigning different weights to different regions to demonstrate phases and demonstrate soft transitions between regions for the HDR image based on Amthor’s [0033].
Regarding claim 8, Hendrich discloses the method of claim 1 identifying one more features of the sample for further processing; however, Hendrich does not explicitly discloses wherein identifying the one or more features of the sample based on the HDR charged particle microscopy data structure corresponds to determining a material transition in the sample.
In the same field of features generation based on HDR image/data (Amthor [0088]), Amthor discloses identifying the one or more features of the sample based on the HDR charged particle microscopy data structure corresponds to determining a material transition in the sample ([0043] - [0045] discloses that the different image brightnesses result in different regions of the image representing different elements of the sample, which can be understood as a material region/material transition as claimed; furthermore, [0080] discloses basing on the generated HDR image, sample structures are generated clearly; the sample structures are identified based on the HRD according to [0079] that the HDR image data is calculated based on all image data added together with all coefficients/weights for each regions, which can be understood as the HDR charged particle microscopy data structure in the claim; and the application’s disclosed invention method of obtaining the material transition is done by identifying the dynamic of the image with clear different in regions which represent different deflected electron regions on the sample due to the different acquiring parameter configurations, Amthor’s invention obtains sample structures in the same way by using HDR image with clear regions in the image; therefore, the sample structure is analogous to material transition in the sample as claimed).
Thus, it would have been obvious for a person of ordinary skill in the art before the effective filing date to modify Hendrich’s method to identify features of the sample based on the HDR image data, and the feature can be material transition/sample structures of the sample as taught by Amthor to arrive at the claimed invention discussed above. Such a modification is the result of combing prior art elements according to known methods to yield predictable results. The motivation for the proposed modification would have been to obtain features of the sample based on the HDR image data of the sample more efficiently and accurately with clearly visible results (Amthor’s [0080]).
Regarding claim 9, Hendrich as modified by Amthor discloses the method of claim 8, further comprising generating a segmented HDR image of the sample based on the determined material transition in the sample (Amthor [0080] discloses the generated HDR image shows the sample structures based on different regions as discussed above in claim 8).
Claims 14-17, 19-20 are rejected are rejected under 35 U.S.C. 103 as being unpatentable over Christian Hendrich (“US 2010/0038534 A1” hereinafter as “Hendrich”) in view of Manuel Amthor (“US 2022/0076395 A1” hereinafter as “Amthor”) and further in view of Yan Zhang (“Reduced Electron Exposure for Energy-Dispersive Spectroscopy using Dynamic Sampling” – Ultramicroscopy 184 (2018) 90-97, United States. Hereinafter as “Zhang”) 
Regarding claim 14, Hendrich as modified by Amthor discloses the method of claim 1; however, 
Hendrich as modified by Amthor does not explicitly discloses conducting EDS analysis on the sample based on the identified one or more features.
	In the same field of sample analysis using EDS (Title: “Reduced Electron Exposure for Energy-Dispersive Spectroscopy using Dynamic Sampling”), Zhang discloses conducting EDS analysis on the sample based on the identified one or more features (Page 4, section 3.1.1 discloses acquiring images from the object with different phases identified through the scattered detector, images are acquired using Phenom ProX Desktop SEM based on section 3.1, and then segment the image based on the different phases; moreover, page 6, first paragraph in lines 4-5 continuing of section 3.1.1, discloses in each of the phases perform EDS detection in spot mode; moreover, page 6, section 3.2.1 in lines 1-8; in one example, the phases found to be Pb and Sn elements in a 2-phase image of an object, which represent material deposits or material transitions; therefore, phases can be understood as one or more features and EDS detection in spot mode can be understood as EDS analysis in the claim).
Thus, it would have been obvious for a person of ordinary skill in the art before the effective filing date to modify Hendrich in view of Amthor to identify features of the sample based on the HDR image data, and the feature can be material transition/sample structures of the sample which are shown on a HDR image, and then perform EDS analysis by irradiation at a point within the material area based on the features as taught by Zhang to arrive at the claimed invention discussed above. Such a modification is the result of combing prior art elements according to known methods to yield predictable results. The motivation for the proposed modification would have been to perform EDS analysis more accurately and minimize radiation exposure of the sample and reduce imaging time by irradiating at a point within the material deposit based on Zhang’s page 8, section 5 and page 1 introduction.
	Regarding claim 15, Hendrich as modified by Amthor in view of Zhang discloses the method of claim 14, wherein the EDS analysis comprises: determining a point within the single material deposit (Zhang page 3, section 2.3’s first paragraph, discloses that EDS measurement is obtained from a location “s” within the image and each measurement is called a spectrum; moreover, page 6’s first paragraph, line 7s discloses during a training process the EDS spectrum is assigned for each pixel location/point within the image through computer-simulation for training purpose instead of actually irradiation the sample to obtain EDS spectrum, however, this indicates that each spectrum is obtained for a single point within a phase/material deposit; furthermore, page 8, section 4 “discussion” in line 1, discloses the sampling locations are determined by the approach of SLADS [Supervised Learning Approach for Dynamic Sampling] and results show success; moreover, the sampling locations are used for EDS analysis [page 2, 1st paragraph in lines 3-5]; therefore, this indicates there is a location/point determination process for performing EDS analysis); and conducting EDS analysis on the single material deposit by irradiation the determined point (Zhang page 4, section 3.1.2, line 1-2 discloses EDS conducting through moving a beam to a location “s” and extract a measurement, a beam indicating an irradiation; moreover, in the abstract 2nd line indicates electron spectroscopy through beam at the materials can cause irradiation damage, this indicates the beam is delivered by irradiation at the sample).
Regarding claim 16, Hendrich as modified by Amthor discloses a method for performing HDR charged particle analysis using clustering processes ([0031] discloses using tone-mapping method, which is a segmenting/clustering technique according to paragraph 0029 [local filters are applied to segment the image data into regions], results in a greater dynamic range of the medium; moreover, [0015] discloses the data sets are acquired using particle beam/ charged particles), the method comprising: accessing first image data for a first image of a region of a sample, the first image data having been obtained by a charged particle microscope ([0027], lines 1-6, the controller is configured to acquire two or more data sets, consecutively for a region of a sample/object; moreover, lines 17-19 discloses the two data sets acquired represent electron microscopic images; in the case of acquiring two data sets, one can be understood as the first image data and the next one of the consecutive acquisition can be understood as the second image data as claimed), and the first image data having been obtained with a first parameter configuration ([0027], lines 7-10 discloses acquisition of the data sets includes changing of the parameter settings); accessing a second image data for a second image of the region of the sample, the second image data having been obtained by the charged particle microscope system, and the second data having been obtained with a second parameter configuration that is different from the first parameter configuration ([0027], lines 7-10 discloses acquisition of the data sets includes changing of the parameter settings; moreover, [0028], lines 1-5 discloses changing of parameters in between the acquisition of consecutive data sets such as, changing in voltage amplification); generating an HDR charged particle microscopy data structure using the first image data and the second image ([0029] discloses the acquired data sets, which store detect electron intensity amounts, can be converted into brightness values for an image representation using tone-mapping of step 211 in FIG. 3; moreover, [0031] discloses that tone-mapping results in the image data having a greater dynamic range for the image representation; the image data can be understood as the HDR charged particle microscopy data structure in the claim); identifying one or more features of the sample based on the HDR charged particle microscopy data structure ([0031] discloses based on the greater dynamic range representation of the data, a better perceptibility of structures can be resulted; moreover, [0003], last 4 lines, discloses features of the object derived from the displayed image can be taken for further processing). Hendrich as modified by Amthor does not explicitly disclose conducting EDS analysis on the sample based on the identified one or more features.
However, in the same field of sample analysis through electron microscope (Title: “Reduced Electron Exposure for Energy-Dispersive Spectroscopy using Dynamic Sampling”), Zhang discloses conducting EDS analysis on the sample based on the identified one or more features (Page 4, section 3.1.1, discloses acquiring images from the object with different phases identified through the scattered detector, images are acquired using Phenom ProX Desktop SEM based on section 3.1, and then segment the image based on the different phases; moreover, page 6’s first paragraph in lines 4-5, discloses in each of the phases, perform EDS detection in spot mode; moreover, page 6, section 3.2.1 in lines 1-8; in one example, the phases found to be regions of Pb and Sn elements in a 2-phase image of an object, which represent material deposits or material transitions; therefore, phases can be understood as one or more features and EDS detection in spot mode can be understood as EDS analysis in the claim).
Thus, it would have been obvious for a person of ordinary skill in the art before the effective filing date to modify Hendrich in view of Amthor to identify features of the sample based on the HDR image data, and the feature can be material transition/sample structures of the sample which are shown on a HDR image, and then perform EDS analysis on the sample based on the features as taught by Zhang to arrive at the claimed invention discussed above. Such a modification is the result of combing prior art elements according to known methods to yield predictable results. The motivation for the proposed modification would have been to perform EDS analysis more accurately and minimize radiation exposure of the sample and reduce imaging time based on Zhang’s page 8, section 5 and page 1 introduction.
Regarding claim 17, Hendrich as modified by Amthor in view of Zhang discloses the method of claim 16, wherein the EDS analysis comprises: determining, based on the one or more features, a region of the sample that corresponds to a single material deposit (Zhang Page 4, section 3.1.1 discloses acquiring images from the object with different phases identified through the scattered detector, where each phase represent an element/material region as discussed above in claim 16); determining a point within the single material deposit (Zhang page 3, section 2.3’s first paragraph, discloses that EDS measurement is obtained from a location “s” within the image and each measurement is called a spectrum; moreover, page 6’s first paragraph, line 7s discloses during a training process the EDS spectrum is assigned for each pixel location/point within the image through computer-simulation for training purpose instead of actually irradiation the sample to obtain EDS spectrum, however, this indicates that each spectrum is obtained for a single point within a phase/material deposit; furthermore, page 8, section 4 “discussion” in line 1, discloses the sampling locations are determined by the approach of SLADS [Supervised Learning Approach for Dynamic Sampling] and results show success; moreover, the sampling locations are used for EDS analysis [page 2, 1st paragraph in lines 3-5]; therefore, this indicates there is a location/point determination process for performing EDS analysis); and conducting EDS analysis on the single material deposit by irradiation the determined point (Zhang page 4, section 3.1.2, line 1-2 discloses EDS conducting through moving a beam to a location “s” and extract a measurement, a beam indicating an irradiation; moreover, in the abstract 2nd line indicates electron spectroscopy through beam at the materials can cause irradiation damage, this indicates the beam is delivered by irradiation at the sample).
Regarding claim 19, Hendrich as modified by Amthor in view of Zhang discloses the method of claim 16; wherein constructing the HDR charged particle microscopy data structure comprises generating a multidimensional data structure, where individual values from each image are stored in the multidimensional data structure in association with corresponding pixel locations (Hendrich [0033] discloses the data set can be arranged in two or more-dimensional array according to FIG. 2; moreover, FIG. 2 shows the image data 121 is obtained based on the data sets 103, 105 and 107 which also has the same dimension as the data sets, FIG. 2 also shows 123, 125, 124, 127 boxes being pixel locations according to [0038]).
Regarding claim 20, Hendrich as modified by Amthor in view of Zhang discloses the method of claim 16, wherein the EDS analysis comprises: determining based on the one or more features (Zhang Page 4, section 3.1.1 discloses acquiring images from the object with different phases identified through the scattered detector, images are acquired using Phenom ProX Desktop SEM based on section 3.1, and then segment the image based on the different phases; moreover, page 6, first paragraph in lines 4-5 continuing of section 3.1.1, discloses in each of the phases perform EDS detection in spot mode; moreover, page 6, section 3.2.1 in lines 1-8; in one example, the phases found to be Pb and Sn elements in a 2-phase image of an object, which represent material deposits or material transitions; therefore, phases can be understood as one or more features and EDS detection in spot mode can be understood as EDS analysis in the claim), an additional region of the sample that corresponds to an additional single material deposit (page 6, 1st paragraph, discloses the training process, the process is performed by collecting different spectra from each of the L different phases using the EDS detector in spot mode; therefore, this covers the instances of additional region/phase is being processed for measurement point determination); determining an additional point within the additional single material deposit (page 6, 1st paragraph, also teaches additional points from additional phases are being process by collecting different spectra from each of the L different phases using the EDS detector in spot mode); and conducting EDS analysis on the additional single material deposit by irradiation the additional determined point (page 6, 1st paragraph, also teaches additional points from additional phases are being process by collecting different spectra from each of the L different phases using the EDS detector in spot mode; furthermore, page 4, section 3.1.2, line 1-2 discloses EDS conducting through moving a beam to a location s and extract a measurement, a beam indicating or irradiation; moreover, in the abstract 2nd line indicates electron spectroscopy through beam at the materials can cause irradiation damage, this indicates the beam is delivered by irradiation at the sample).
Claim 18 is rejected are rejected under 35 U.S.C. 103 as being unpatentable over Christian Hendrich (“US 2010/0038534 A1” hereinafter as “Hendrich”) as modified by Manuel Amthor (“US 2022/0076395 A1” hereinafter as “Amthor”) in view of Yan Zhang (“Reduced Electron Exposure for Energy-Dispersive Spectroscopy using Dynamic Sampling” – Ultramicroscopy 184 [2018] 90-97, United States. Hereinafter as “Zhang”) and in view of Ishtiaq Rasool Khan (“Effect of smooth inverse tone-mapping functions on performance of two-layer high dynamic range encoding schemes” – Journal of Electronic Imaging 24(1), Paper 14412 [Jan/Feb 2015] Saudi Arabia. Hereinafter as “Khan”) and further in view of Tomas HRSTKA (“Automated Mineralogy and Petrology – Applications of TESCAN Integrated Mineral Analyzer” – Journal of Geosciences, 63 [2018], 47-64, Czech Republic. Hereinafter as “HRSTKA”)
Regarding claim 18, Hendrich as modified by Amthor in view of Zhang discloses the method of claim 17, wherein determining the region of the sample that corresponds to a single material deposit includes applying a denoising scheme to the HDR charged particle data structure to remove noise (Zhang, Page 4’s section 3.1.1, discloses obtaining the images of the object then segment the images based on the different phases representing different element/material regions as discussed in claim 17 above, then perform denoising the image using an appropriate denoising scheme to create a clean image). However, Hendrich as modified by Amthor in view of Zhang does not explicitly disclose the denoising scheme is a smoothing algorithm.
In the same field of smoothing on segmentation of an image (Title: “Effect of Smooth Inverse Tone-Mapping Functions on Performance of Two-Layer High Dynamic Range Encoding Schemes”), Khan discloses applying a smoothing algorithm to the HDR structure to remove noise (Page 6, section 4’s first paragraph “Conclusion”, discloses a smoothing algorithm that helps to restrict the induction of high frequency noise which represents a sharp jumps resulted from the tone-mapping function, and the algorithm can produce a smooth and accurate representation of the HDR image/HDR structure; therefore, this covers the instances of when there are false edges/sharp edges of a segment boundary within the HDR image/data structure due to sharp jump between pixel values of adjacent pixel locations and the smoothing algorithm helps to correct or remove the sharp jumps/sharp edges based on FIGS 2,3 and Page 4’s 2nd column in lines 4-14; sharp edges/sharp jumps can be understood as noise as claimed).
Thus, it would have been obvious for a person of ordinary skill in the art before the effective filing date to modify Hendrich in view of Amthor in view of Zhang to identify features of the sample based on the HDR image data, and the feature can be material transition/region boundary of the sample which are shown on a HDR image, and then perform a smoothing algorithm on the material transition/region boundary to remove noise as taught by Khan to arrive at the claimed invention discussed above. Such a modification is the result of combing prior art elements according to known methods to yield predictable results. The motivation for the proposed modification would have been to produce a more accurate and smooth representation of the HDR image (Khan, Page 6, section 4’s 1st paragraph “Conclusion”). 
Furthermore, Hendrich as modified by Amthor in view of Zhang and further in view of Khan discloses the method of claim 17, the determining the region of the sample includes applying smoothing algorithm as discussed above, and then perform determination of a point within the single material deposit/region of the sample as discussed above in claim 17; however, Hendrich as modified by Amthor in view of Zhang and further in view of Khan does not explicitly disclose wherein finding the point further from the boundary of the single material deposit comprises finding the point that is furthest from the either the boundary of the single material deposit or an instance of noise removed by the smoothing algorithm.
In the same field of determination of a point within a region of an image (HRSTKA’s  page 5, section 2.4.2 discloses a center point of each region for X-ray analysis based on an BSE image), HRSTKA discloses finding the point further from the boundary of the single material deposit comprises finding the point that is furthest from the either the boundary of the single material deposit or an instance of noise removed by the smoothing algorithm (Pages 6-7, section 2.4.4’s first paragraph, disclose the BSE image is determined phases/grains which represent different regions of the BSE image by a segmentation method, and then a center of the largest circle inscribed of each region is then used as a single X-ray analysis to identify a mineral or a phase representing the entire region according to FIG. 2b [also attached below]; therefore, this covers the instances of the center point is the furthest point away from the boundary the single material deposit or the instance of the noise that was removed by smoothing; as discussed previously in claim 18, the noise that was smoothed out by the smoothing algorithm represents a sharp edge/sharp jump of the region’s boundary, therefore the center point of the inscribed circle of the region covers the instances of when the determined point is being the furthest away from the instance of the noise).

    PNG
    media_image2.png
    664
    637
    media_image2.png
    Greyscale

FIGURE 2
Thus, it would have been obvious for a person of ordinary skill in the art before the effective filing date to modify Hendrich in view of Amthor in view of Zhang and further in view of Khan to identify features of the sample based on the HDR image data, and the feature can be material transition/region boundary of the sample which are shown on an HDR image, and then perform a smoothing algorithm on the material transition/region boundary to remove noise, and further determine a point within the material transition/region being the furthest point from the region boundary or furthest away from an instance of the location that was smoothed out by the smoothing algorithm as taught by HRSTKA to arrive at the claimed invention discussed above. Such a modification is the result of combing prior art elements according to known methods to yield predictable results. The motivation for the proposed modification would have been to perform material analysis in reduced time and can identify a higher textual/information detail of the material deposit (HRSTKA, page 7, 2nd column, 2nd paragraph). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG HAU CAI whose telephone number is (571)272-9424. The examiner can normally be reached M-F 8:30 am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire X. Wang can be reached on (571) 270-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/P.H.C./Examiner, Art Unit 2663                                                                                                                                                                                                        /CLAIRE X WANG/Supervisory Patent Examiner, Art Unit 2663